         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 1 of 20




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------X

  PHILIP SUTTON,

                                  Plaintiff,
 v.                                                           MEMORANDUM OPINION
                                                              AND ORDER
  OFFICER RODRIGUEZ, CAPT. CARDEN,
  DR. JOON PARKS, DR. RAUL ULLOA, DR.                         18-cv-01042 (PMH)
  GENDELL, L. DIAZ, and CORRECT CARE
  SOLUTIONS,

                                    Defendants.
 ---------------------------------------------------------X

PHILIP M. HALPERN, United States District Judge:

        Plaintiff Philip Sutton (“Plaintiff”), proceeding pro se and in forma pauperis, brings claims

pursuant to 42 U.S.C. § 1983 against Francisco Rodriguez (“Rodriguez”), Shivaun Carden

(“Carden”), Dr. Joon Parks (“Parks”), Dr. Raul Ulloa (“Ulloa”), Dr. Alexis Gendell (“Gendell”),

Leandro Diaz (“Diaz”), and Correct Care Solutions (“CCS” and collectively “Defendants”).

Plaintiff alleges that his Eighth Amendment right to be free from cruel and unusual punishment

was violated by Defendants’ failure to (1) place Plaintiff in a medical housing block, (2) provide

adequate medical care, and (3) protect Plaintiff from an inmate assault.

        By motion dated January 16, 2020, Defendants CCS, Parks, Ulloa, and Gendell moved to

dismiss Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Doc. 54; Doc. 56,

“CCS Br.”). By motion dated January 17, 2020, Defendants Diaz, Carden, and Rodriguez moved




                                                        1
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 2 of 20




separately to dismiss Plaintiff’s Amended Complaint pursuant to Fed. R. Civ. P. 12(b)(6). (Doc.

59; Doc. 61, “Diaz Br.”). Plaintiff did not file any opposition to Defendants’ motions to dismiss.1

        For the reasons set forth below the court GRANTS Defendants’ motions to dismiss.

                                            BACKGROUND

        Plaintiff commenced this action on February 5, 2018. (Doc. 2). On March 22, 2018,

Plaintiff filed an Amended Affidavit (Doc. 6, “Am. Aff.”), and on May 31, 2018, Plaintiff filed an

Amended Complaint (Doc. 12, “Am. Compl.”). Judge Román, who presided over this action

before it was transferred to me on April 3, 2020, found in his Order of Service that Plaintiff’s

Amended Complaint and Amended Affidavit together constituted Plaintiff’s operative pleading.

(Doc. 15 at 3). Therefore, the facts, as recited below, are taken from Plaintiff’s Amended Affidavit

and Amended Complaint.

        Plaintiff alleges that on July 1, 2017, he was transported to the Westchester Medical Center

after suffering an assault (the “First Assault”) at the Westchester County Jail (the “Jail”). (Am.

Compl. at 5).2 At the time of the First Assault, Plaintiff was housed in the A-Block at the Jail. (Pl.

Aff. at 1). Due to the severity of Plaintiff’s injuries, Plaintiff was scheduled to have surgery “that

same week” for a “blowout fracture” and was told he needed one metal plate in his right eyebrow



1
  The briefing schedule set for Defendants’ motions to dismiss directed the parties to serve motion papers
on each other and then file via ECF all motion papers by January 17, 2020. (Doc. 46). On January 16, 2020,
Defendants CCS, Parks, Ulloa, and Gendell filed a certificate of service indicating that Plaintiff was served
with Defendants’ motion on November 12, 2019. (Doc. 57). On January 17, 2020 Defendants Diaz, Carden,
and Rodriguez filed a Rule 12 notice to pro se litigant and a certificate of service indicating that Plaintiff
was served with Defendants’ motion on November 15, 2019. (Docs. 62, 62-1). On January 17, 2020,
Defendants Diaz, Carden, and Rodriguez also filed a letter notifying the Court that Defendants had not
received opposition to their motion to dismiss. (Doc. 63). The letter was served on Plaintiff. (Doc. 63-1).
On March 10, 2020, Judge Román denied Plaintiff’s request for pro bono counsel and noted that
“Defendants recently filed motions to dismiss.” (Doc. 65). The March 10 Order was mailed to Plaintiff.
(See Mar. 10, 2020 Dkt. Entry). Thus, as is clear from the docket, Plaintiff was sent Defendants’ moving
papers as well as two additional documents notifying Plaintiff that Defendants had moved to dismiss his
Amended Complaint.
2
  Page numbers for Plaintiff’s Amended Complaint correspond to the page numbers assigned by PACER.

                                                      2
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 3 of 20




and another metal plate in his right jaw. (Am. Compl. at 5). While it is unclear when exactly

Plaintiff had surgery related to the First Assault, Plaintiff alleges he had surgery at some time after

July 1, 2017. (Id. at 7). Plaintiff does not allege that the medical care he received related to the

First Assault was inadequate.

        Plaintiff alleges that after he returned to the Jail, “around midnight” on July 1, 2017,

Plaintiff was placed in the A-Block, which is a general population housing unit. (Id. at 5; Am. Aff.

at 1). Plaintiff claims that Parks cleared him to return to the general population, but Ulloa told

Plaintiff that he would be transferred to the I-Block, a medical housing unit where inmates can be

more closely monitored. (Am. Compl. at 5). Plaintiff states he was never transferred to the I-Block

due to inaction by Gendall who is the “overseer of medical” and that the Jail and CCS “failed to

place [Plaintiff] in a medical block to get the attention [he] required.” (Id. at 5, 7). Plaintiff asserts

that Parks, Ulloa, and Gendell were all involved in the decision not to send Plaintiff to the I-Block.

(Pl. Aff. at 1).

        On July 2, 2017, Plaintiff was instead moved to the 3East BSide housing block (“3East”).

(Id.). Plaintiff asserts that on July 2, 2017, Rodriguez removed Plaintiff from his cell so that

Plaintiff could take his 30 minutes of “hygiene” and that Rodriguez “was aware . . . of [Plaintiff’s]

situation and understood that nobody [was] to be out of their cells while [Plaintiff was] out [of his]

cell because of [Plaintiff’s] severe injuries.” (Id.). Nonetheless, when Plaintiff “finish[ed his]

hygiene and exited the shower area officer Rodriguez let inmates linger around [Plaintiff’s] cell”

and Plaintiff was again assaulted (the “Second Assault”). (Id. at 2). Plaintiff suffered additional

injuries to his head and body including a face laceration from his eye to his mouth. (Am. Compl.

at 7). Plaintiff alleges that “[a]s a result” of the Second Assault, Rodriguez was “relie[ved] of his

job and [in] other words was fired.” (Id.). Plaintiff states that after the Second Assault he was



                                                    3
          Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 4 of 20




escorted to booking by Carden and the Jail “neglected . . . [to provide him] medical care for twenty

to thirty min[utes] or more because the inmates that assaulted [Plaintiff were the] main priority.”

(Id. at 6).

        Plaintiff avers that Diaz failed “to maintain good care and safety under his custody” and

that CCS “put false documentation in [Plaintiff’s] medical records to cover up the wrongful

errors.” (Id.). The wrongful conduct was apparently failing to (1) send Plaintiff to the I-Block after

he returned from Westchester Medical Center, (2) provide Plaintiff a cane, and (3) prescribe

Plaintiff Oxymetazoline nasal spray. (Id.). Plaintiff asserts that, based on these two assaults, one

or two other inmates were charged with assault and that both assaults were broadcast on the local

news. (Id.). Plaintiff seeks $13 million in damages and asks the Court “to take legal action” against

Rodriguez and Carden “for the neglect of [his] safety and medical care.” (Id. at 7).

                                    STANDARD OF REVIEW

        A Rule 12(b)(6) motion enables a court to consider dismissing a complaint for “failure to

state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). “To survive a motion to

dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)). A claim is plausible on its face “when the

ple[d] factual content allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). “The plausibility standard is

not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility that a defendant

acted unlawfully.” Id. The factual allegations pled “must be enough to raise a right to relief above

the speculative level.” Twombly, 550 U.S. at 555.




                                                  4
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 5 of 20




        “When there are well-pleaded factual allegations [in the complaint], a court should assume

their veracity and then determine whether they plausibly give rise to an entitlement to relief.” Iqbal,

556 U.S. at 679. Thus, the court must “take all well-ple[d] factual allegations as true, and all

reasonable inferences are drawn and viewed in a light most favorable to the plaintiff.” Leeds v.

Meltz, 85 F.3d 51, 53 (2d Cir. 1996). However, the presumption of truth does not extend to “legal

conclusions, and threadbare recitals of the elements of the cause of actions.” Harris v. Mills, 572

F.3d 66, 72 (2d Cir. 2009) (quoting Iqbal, 556 U.S. 662). Therefore, a plaintiff must provide “more

than labels and conclusions” to show entitlement to relief. Twombly, 550 U.S. at 555.

        A complaint submitted by a pro se plaintiff, “however inartfully ple[d], must be held to

less stringent standards than formal pleadings drafted by lawyers.” Estelle v. Gamble, 429 U.S. 97,

106 (1976) (quoting Haines v. Kerner, 404 U.S. 519, 520–21 (1972)) (internal quotation marks

omitted). Because pro se plaintiffs are often unfamiliar with the formalities of pleading

requirements, courts must apply a more flexible standard in determining the sufficiency of a pro

se complaint than they would in reviewing the complaint of an individual represented by counsel.

Smith v. U.S. Dept. of Just., 218 F. Supp. 2d 357 (W.D.N.Y. 2002). While “[p]ro se complaints

are held to less stringent standards than those drafted by lawyers, even following Twombly and

Iqbal . . . dismissal of a pro se complaint is nevertheless appropriate where a plaintiff has clearly

failed to meet minimum pleading requirements.” Thomas v. Westchester Cty., No. 12-CV-6718,

2013 WL 3357171, at *2 (S.D.N.Y. July 3, 2013) (internal citations omitted); see also Chavis v.

Cappius, 618 F.3d 162, 170 (2d Cir. 2010) (“Even in a pro se case, [] ‘although a court must accept

as true all of the allegations contained in a complaint, that tenet is inapplicable to legal conclusions,

and threadbare recitals of the elements of a cause of action, supported by mere conclusory

statements, do not suffice.’” (quoting Harris, 572 F.3d at 72)). Therefore, while the Court is



                                                   5
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 6 of 20




“obligated to draw the most favorable inferences that [a plaintiff’s] complaint supports, [it] cannot

invent factual allegations that [the plaintiff] has not pled.” Chavis, 618 F.3d at 170.

       The Court also has a duty to interpret the pleadings of a pro se plaintiff liberally “to raise

the strongest arguments that they suggest.” McPherson v. Coombe, 174 F.3d 276, 280 (2d Cir.

1999) (quoting Burgos v. Hopkins, 14 F.3d 787, 790 (2d Cir. 1994)). Where, as here, a plaintiff

has not filed an opposition brief to a defendant’s motion to dismiss the Court shall “decide th[e]

motion without the benefit of plaintiff's opposition papers, and construe the [c]omplaint in the light

most generous to the plaintiff while drawing every reasonable inference in his favor.” Marshall v.

City of New York, No. 10-CV-3137, 2010 WL 4739810, at *1 (S.D.N.Y. Nov. 17, 2010).

                                            ANALYSIS

       Construing Plaintiff’s pleading liberally, as the Court must, the Court analyzes whether

Plaintiff has stated a claim under 42 U.S.C. § 1983 for deliberate indifference based upon the

failure to treat Plaintiff’s serious medical needs or the failure to protect Plaintiff from the inmates

who assaulted him in the Second Assault. Separately, the Court will consider a Monell municipal

liability claim. For the reasons set forth below, the Court finds that Plaintiff has failed to state a

claim for relief and grants Defendants’ motions to dismiss.




                                                  6
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 7 of 20




          I.     Deliberate Indifference to Serious Medical Needs

        Plaintiff identifies himself as a “convicted and sentenced prisoner.”3 (Am. Compl. at 2).

Thus, Plaintiff’s deliberate indifference claims are raised pursuant to the Cruel and Unusual

Punishment Clause of the Eighth Amendment. Darnell, 849 F.3d at 29. While the “Eighth

Amendment imposes a duty upon prison officials to ensure that inmates receive adequate medical

care . . . not every lapse in medical care is a constitutional wrong.” Salahuddin v. Goord, 467 F.3d

263, 279 (2d Cir. 2006) (quoting Farmer, 511 U.S. at 832, 834). A plaintiff can prevail on a

deliberate indifference to medical needs claim under the Eighth Amendment by satisfying a two-

prong test.




3
  One set of Defendants asserts that Plaintiff was a pretrial detainee (Diaz Br. at 7) while the other set of
Defendants asserts that Plaintiff was a convicted prisoner (CCS Br. at 4). A pretrial detainee’s § 1983 claim
of unconstitutional conditions of confinement are analyzed under the Due Process Clause of the Fourteenth
Amendment, while a convicted prisoner’s claims for unconstitutional conditions of confinement are
analyzed under the Cruel and Unusual Punishment Clause of the Eighth Amendment. Darnell v. Pineiro,
849 F.3d 17, 29 (2d Cir. 2017). While the standards under the Eighth and Fourteenth Amendment are
substantially similar, prong two of the deliberate indifference test under the Fourteenth Amendment is more
favorable to a plaintiff. The second prong of the deliberate indifference test under the Eighth Amendment
requires a plaintiff to prove that a defendant “kn[ew] of and disregard[ed] an excessive risk to inmate health
or safety.” Id. at 32 (quoting Farmer v. Brennan, 511 U.S. 825, 837 (1994)). Therefore, “the official must
both be aware of facts from which the inference could be drawn that a substantial risk of serious harm
exists, and he must also draw the inference.” Id. (citing Farmer, 511 U.S. at 837). Under the Fourteenth
Amendment, however, a pretrial detainee must prove only that the defendant “acted intentionally to impose
the alleged condition, or recklessly failed to act with reasonable care to mitigate the risk that the condition
posed to the pretrial detainee even though the defendant-official knew, or should have known, that the
condition posed an excessive risk to health or safety.” Id. at 35 (emphasis added). Therefore, under the
second prong of the Fourteenth Amendment deliberate indifference test a defendant need not actually draw
the inference that a plaintiff was at risk of serious harm so long as the defendant “should have known” that
the plaintiff was at risk of such harm. See Maldonado v. Town of Greenburgh, No. 18-CV-11077, 2020 WL
2521450, at *7 (S.D.N.Y. May 18, 2020). Thus, the proof required under the Fourteenth Amendment to
establish the second prong of a deliberate indifference claim is less than the proof required under the Eighth
Amendment. Here, the Court applies the Eighth Amendment deliberate indifference standard to Plaintiff’s
claims based on his identification as a “convicted and sentenced prisoner.” The Court notes, however, in an
abundance of caution that even if the Fourteenth Amendment standard were applied, Plaintiff’s claims
would likewise fail because Plaintiff’s deliberate indifference claims are dismissed based on Plaintiff’s
failure to satisfy the objective prong of the deliberate indifference standard which is the same under the
Eighth and Fourteenth Amendments. See Darnell, 849 F.3d at 30.

                                                      7
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 8 of 20




       The first prong is objective and requires that the alleged deprivation in medical care be

“sufficiently serious.” Id. (quoting Farmer, 511 U.S. at 834). A deprivation in medical care is

sufficiently serious if (1) “the prisoner was actually deprived of adequate medical care” and (2)

“the inadequacy in medical care is sufficiently serious.” Id. at 279–80. The latter inquiry

“contemplates a condition of urgency that may result in degeneration or extreme pain.” Chance v.

Armstrong, 143 F.3d 698, 702 (2d Cir. 1998)

       If a plaintiff alleges that he received no medical care for his medical condition “courts

examine whether the inmate's medical condition is sufficiently serious.” Salahuddin, 467 F.3d at

280 (citing Smith v. Carpenter, 316 F.3d 178, 185–86 (2d Cir.2003)). If, however, a plaintiff

acknowledges that he received some medical care related to the underlying condition, but that the

care he received was inadequate, “the seriousness inquiry ‘focus[es] on the challenged delay or

interruption in treatment rather than the prisoner's underlying medical condition alone.’”

Id. (quoting Smith, 316 F.3d at 185); see also Smith, 316 F.3d at 186 (“[I]t’s the particular risk of

harm faced by a prisoner due to the challenged deprivation of care, rather than the severity of the

prisoner’s underlying medical condition considered in the abstract, that is relevant for Eighth

Amendment purposes.”). If a plaintiff alleges that his medical care was delayed the court examines

“whether the delay itself created a risk of harm.” Valdiviezo v. Boyer, 752 F. App'x 29, 32 (2d Cir.

2018) (citing Smith, 316 F.3d at 185–86). To determine whether a delay in treatment created a risk

of harm, the “absence of adverse medical effects or demonstrable physical injury” are factors “that

may be used to gauge the severity of the medical need at issue.” Id. (citing Smith, 316 F.3d at 187).

       The second prong of the deliberate indifference test under the Eighth Amendment is

subjective and requires that the plaintiff demonstrate that the defendant had a sufficiently culpable

state of mind. Id. A defendant had a sufficiently culpable state of mind if he “acted or failed to



                                                 8
            Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 9 of 20




act ‘while actually aware of a substantial risk that serious inmate harm will result.’” Horace v.

Gibbs, 802 F. App'x 11, 14 (2d Cir. 2020) (quoting Salahuddin, 467 F. 3d at 280).

        Additionally, a prerequisite for any individual liability claim under § 1983 is establishing

that a defendant was “personal[ly] involve[ed] in the alleged constitutional deprivation.” Grullon

v. City of New Haven, 720 F.3d 133, 138 (2d Cir. 2013).

        Construing Plaintiff’s complaint liberally, Plaintiff alleges that Defendants were

deliberately indifferent to his medical needs because Defendants (1) did not place Plaintiff in a

medical housing block after he received treatment for the First Assault, (2) delayed treatment of

Plaintiff after the Second Assault, and (3) did not give Plaintiff a cane or oxymetazoline nasal

spray. The Court analyzes Plaintiff’s deliberate indifference to serious medical needs allegations

seriatim.

        First, after Plaintiff’s First Assault, Plaintiff was taken to the Westchester Medical Center

and allegedly told that he had a facial fracture which required that metal plates be implanted in his

right eyebrow and right jaw. (Am. Compl. 5). Plaintiff asserts that he was scheduled for surgery

“that same week” and at some point thereafter Plaintiff had surgery. (Id. at 5, 7). Plaintiff does not

allege that the medical treatment he received after the First Assault was either inadequate or

delayed. Nor does Plaintiff allege that any of the Defendants were involved in Plaintiff’s medical

care related to the First Assault. Rather, Plaintiff alleges that after he returned from the Westchester

Medical Center on July 1, 2017 he should have been housed on the I-Block, “which is a medical

block for close monitoring,” but that instead Plaintiff was placed back in the general population.

(Id.). Defendants Parks, Ulloa, Gendell, and CCS were allegedly involved in the decision to house

Plaintiff in 3East and not the I-Block. (Id. at 5 (“Dr. Joon Parks cleared [Plaintiff] to go back to

general population”); id. (“[I]f you take a close look at my medical records[,] Dr. Raul Ulloa



                                                   9
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 10 of 20




medical director discussed and made very clear that after coming back from Westchester [M]edical

Center I would be transfer[ed] to I-Block . . . which never took place”); id. (“Dr. Gendell-

Administrator is the overseer of medical and at fault[] because Dr. Gendell didn’t take action when

this error took place[] after coming back from the Westchester Medical Center.”); id. at 5, 7 (“It is

important to note that the correctional facility and [CCS] failed to place me in a medical block to

get the attention I required”); see also Am. Aff. at 1 (“I should have been placed on a medical

block which is (I-Block) because of my severe trama [sic] to the head alone; but, was cleared by

medical staff: Dr. Joon Parks-Medical Physician, Dr. Raul Ulloa-Medical Director and also Dr.

Gendell-Administrator.”)).

       Defendants argue that Plaintiff has “fail[ed] to describe his post-surgical condition, let

alone allege facts showing that [his] condition constituted a serious medical need requiring

placement in the ‘medical block.” (CCS Br. at 7). The Court agrees.

       Regarding the First Assault, the Court finds that Plaintiff has not established, as a matter

of law, that any deprivation in medical care as a result of Plaintiff being housed in 3East was

“sufficiently serious” and therefore no constitutional violation lies. Plaintiff acknowledges that he

received treatment after the First Assault. Construing Plaintiff’s pleading in the light most

generous to him, Plaintiff alleges that he received inadequate medical care related to the First

Assault because he was not housed in the medical housing block. In such a situation, the court’s

determination of whether any deprivation in medical care was “sufficiently serious” focuses on the

alleged lapse in treatment and not on “the prisoner's underlying medical condition alone.” See

Salahuddin, 467 F. 3d at 280. Assuming arguendo that Plaintiff’s underlying medical condition—

a facial fracture that required surgery and the implant of two metal plates in Plaintiff’s face—




                                                 10
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 11 of 20




standing alone was sufficiently serious, Plaintiff has failed to allege any delay, interruption, or

lapse in his medical care sufficient to satisfy the objective prong of a deliberate indifference claim.

        Plaintiff alleges that he was scheduled to have surgery the “same week” he went to the

Westchester Medical Center for treatment. (Am. Compl. at 5). And, in fact, at some point Plaintiff

had surgery related to the First Assault. (Id. at 7). Plaintiff does not allege that the decision to

house Plaintiff in general population as opposed to the medical housing unit in any way delayed

or interrupted the scheduled surgery. Plaintiff also does not allege that the decision to house

Plaintiff in general population resulted in any adverse medical effects or an increase in the severity

of the injuries suffered during the First Assault. See Valdiviezo, 752 F. App'x at 32. While Plaintiff

expresses a clear desire to be housed in the medical housing block following the First Assault,

Plaintiff’s pleading does not include sufficient facts from which the Court can conclude that

Plaintiff has plausibly alleged a deliberate indifference claim related to the medical treatment

received after the First Assault. Accordingly, Plaintiff’s deliberate indifference claim related to the

decision to house Plaintiff in the general population after the First Assault is dismissed.4

        Second, Plaintiff alleges that he received inadequate medical care after the Second Assault

during which Plaintiff suffered “additional injuries to [his] head and body as well as a laceration

cut from the corner of [his] mouth to the bottom of [his] eyes.” (Am. Compl. at 6–7). Specifically,

Plaintiff claims that Defendant Carden “neglected [Plaintiff] of medical care for 20 to 30 min[utes]

or more because the inmates that assaulted [Plaintiff were the] main priority to see medical.” (Id.

at 6; see also Am. Aff. at 2 (alleging that Plaintiff was placed in booking “[f]or 20–30 min[utes]

without medical care . . . because the inmates that assaulted [Plaintiff were the] main priority”)).


4
  Defendants Parks, Ulloa, and Gendell argue also that they “are not responsible for housing at [the Jail],”
and that “the relevant legal authority establishes that inmates do not have a right to housing of their
choosing.” (CCS Br. at 7). The Court does not address these arguments because Plaintiff’s pleading related
to the First Assault fails to satisfy the objective prong of a deliberate indifference claim.

                                                    11
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 12 of 20




Plaintiff does not allege that Defendant Carden or any other Defendant was involved in the medical

care Plaintiff received after the Second Assault. Plaintiff acknowledges that he received medical

care after the Second Assault. Plaintiff alleges only that the medical care he received was delayed.

Thus, the Court’s determination of whether any deprivation in medical care was “sufficiently

serious” focuses on the delay or interruption in treatment and not on “the prisoner's underlying

medical condition alone.” See Salahuddin, 467 F. 3d at 280. The Court again assumes arguendo

that Plaintiff’s medical condition—a laceration from Plaintiff’s mouth to his eye—standing alone

was sufficiently serious. The Court finds, however, as a matter of law, that the twenty- or thirty-

minute delay in treatment does not rise to the level of a constitutional violation.

       Plaintiff does not allege that the delay in treatment after the Second Assault increased the

risk of harm, resulted in adverse medical effects, or resulted in additional demonstrable injury. See

Valdiviezo, 752 F. App'x at 32. The Court finds that the relatively short delay in treatment after the

Second Assault is insufficient to establish the objective prong of a deliberate indifference claim.

See Ruggiero v. Way, No. 19-CV-3631, 2020 WL 5126112, at * 8 (S.D.N.Y. Aug. 31, 2020)

(holding plaintiff failed to plead claim under Eighth Amendment for deliberate indifference

because plaintiff did “not claim that he had a life-threatening or fast-degenerating condition that

was ignored for days, that he ever required major surgery for his injury, that he suffered extreme

pain, or that his prognosis was worsened as a result of the 20 to 30 minutes he spent waiting for

medical care.”). Accordingly, Plaintiff’s deliberate indifference claim related to the delay in

treatment after the Second Assault is dismissed.

       Third, Plaintiff alleges that he received inadequate medical care because he was not given

a cane or prescribed Oxymetazoline nasal spray. (Am. Compl. at 6). It is not clear from Plaintiff’s

complaint whether the cane and nasal spray were required to treat the facial fracture and laceration



                                                 12
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 13 of 20




received during the First and Second Assaults or whether the cane and nasal spray were needed to

treat other unrelated and unidentified medical conditions. The Court simply cannot conclude,

based on Plaintiff’s pleading and resolving every doubt in Plaintiff’s favor, that the failure to

provide Plaintiff a cane or nasal spray constituted a sufficiently serious deprivation of Plaintiff’s

Eighth Amendment right to adequate medical care. Plaintiff’s desire for additional medical

treatment without any allegations to support that such additional treatment was necessary or related

to his alleged injuries does not constitute an Eighth Amendment violation. See Flynn v. Lee, No.

11-CV-5311, 2011 WL 5865851, at *5 (S.D.N.Y. Nov. 15, 2011) (“[T]he Eighth Amendment does

not grant inmates the right to choose a preferred medical treatment.” (citing Estelle, 429 U.S. 97

at 103)); see also Chance, 143 F.3d at 703 (“It is well-established that mere disagreement over the

proper treatment does not create a constitutional claim. So long as the treatment given is adequate,

the facts that a prisoner might prefer a different treatment does not give rise to an Eighth

Amendment violation.”). Accordingly, Plaintiff’s deliberate indifference claim related to the

failure to provide a cane and nasal spray is dismissed.

        Having found that the alleged deprivation in medical care Plaintiff received after the First

and Second Assaults fails, as a matter of law, to satisfy the objective prong of an Eighth

Amendment violation, the Court dismisses Plaintiff’s deliberate indifference to medical needs

claim. No purpose would be served by considering the remaining element of Plaintiff’s claim—

whether any Defendant has the requisite culpable state of mind—as this analysis could not

resurrect Plaintiff’s claim.

         II.    Deliberate Indifference to Plaintiff’s Safety

        A prisoner can establish a deliberate indifference claim under the Eighth Amendment based

upon defendant’s failure to protect by proving that (1) the plaintiff “is incarcerated under



                                                 13
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 14 of 20




conditions posing a substantial risk of serious harm, and (2) that the prison official had a

sufficiently culpable state of mind.” Morgan v. Dzurenda, 956 F.3d 84, 89 (2d Cir. 2020) (quoting

Farmer, 511 U.S. at 840) (internal quotations omitted). While prison officials have an obligation

to protect inmates from “substantial risk of serious harm . . . [not] every injury suffered by one

prisoner at the hands of another . . . translates into constitutional liability.”Avincola v. Maldonado,

No. 04-CV-3529, 2005 WL 3116760, at *1 (2d Cir. Nov. 22, 2005) (quoting Farmer, 511 U.S. at

828). Just as with a deliberate indifference to medical needs claim, a failure to protect claim

encompasses an objective and a subjective prong.

       Regarding the objective prong, the focus of the Court’s inquiry is “not the extent of the

physical injuries sustained in an attack, but rather the existence of a ‘substantial risk of serious

harm.’” Randle v. Alexander, 960 F. Supp. 2d 457, 474 (S.D.N.Y. 2013) (quoting Farmer, 511

U.S. at 837). A substantial risk of serious injury is defined as “a condition of urgency, one that

may produce death, degeneration, or extreme pain.” Gilmore v. Rivera, No. 13-CV-6955, 2014

WL 1998227, at *3 (S.D.N.Y. May 14, 2014) (quoting Hathaway v. Coughlin, 99 F.3d 550, 553

(2d Cir. 1996)). The inmate must show that the risk of “actual and imminent” future harm is “so

grave that it violates contemporary standards of decency.” Id. (quoting Benjamin v. Fraser, 343

F.3d 35, 51 (2d Cir. 2003); Braxton v. Nichols, No. 08-CV-08568, 2010 WL 1010001, at *11,

(S.D.N.Y. Mar. 18, 2010)). A substantial risk of harm may be demonstrated by allegations that

prison officials knew there was a previous altercation between a plaintiff and his attacker or that a

plaintiff has identified his attacker as a known enemy and requested to be kept separate. See Dublin

v. New York City Law Dep't, No. 10-CV-2971, 2012 WL 4471306, at *5 (S.D.N.Y. Sept. 26, 2012).

       The second prong in the failure to protect context is subjective and requires that a plaintiff

prove that the defendant “has knowledge that an inmate faces a substantial risk of serious harm



                                                  14
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 15 of 20




and [the defendant] disregard[ed] that risk by failing to take reasonable measures to abate the

harm.” Parris v. New York State Dep't Corr. Servs., 947 F. Supp. 2d 354, 363 (S.D.N.Y. 2013)

(quoting Hayes v. N.Y.C. Dep't of Corr., 84 F.3d 614, 620 (2d Cir. 1996)).

        Here, Plaintiff’s allegations regarding his failure to protect claim are related only to the

Second Assault. Specifically, Plaintiff alleges that on July 2, 2017, Defendant Rodriguez removed

Plaintiff from his cell so that Plaintiff could take his 30 minutes of “hygiene” and that Rodriguez

was “aware . . . of [Plaintiff’s] situation and understood that nobody [was] to be out of their cells

while [Plaintiff was] out [of his] cell because of [Plaintiff’s] severe injuries.” (Am. Aff. at 1).

Nonetheless, Plaintiff claims that Rodriguez “let inmates linger around [Plaintiff’s] cell” and that

Plaintiff was again assaulted. (Id. at 1–2). Plaintiff asserts that the inmates involved in the Second

Assault were different than the inmates involved in the First Assault. (Am. Compl. at 7).

        The Court finds that Plaintiff’s pleading does not satisfy the objective prong of the failure

to intervene standard because Plaintiff has not alleged that “he was incarcerated under conditions

posing a substantial risk of serious harm.” Gilmore v. Rivera, No. 13-CV-6955, 2014 WL 1998227,

at *3 (S.D.N.Y. May 14, 2014). There are no facts alleged indicating that Plaintiff faced an “actual

or imminent” risk of future harm when he was housed in the general population prior to the Second

Assault. Plaintiff does not assert that the inmates who attacked him were known enemies or that

they had been involved in a prior assault with Plaintiff. See Dublin, 2012 WL 4471306, at *5. In

fact, Plaintiff states explicitly that the inmates involved in the Second Assault were different than

the inmates involved in the First Assault. (Am. Compl. at 7). Indeed, not “every injury suffered by

one prisoner at the hands of another . . . translates into constitutional liability for prison officials

responsible for the victim's safety.” Farmer, 511 U.S. at 834.




                                                  15
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 16 of 20




        Plaintiff alleges only that Rodriguez was “aware . . . of [Plaintiff’s] situation and

understood that nobody [was] to be out of their cells while [Plaintiff was] out [of his] cell because

of [Plaintiff’s] severe injuries.” (Am. Aff. at 1). Allegedly, despite knowing about Plaintiff’s

“situation” Rodriguez “let inmates linger around [Plaintiff’s] cell.” (Id. at 1–2). These allegations

are insufficient to establish that “the conditions of [Plaintiff’s] confinement violate contemporary

standards of decency” as is required to satisfy the objective prong under the Eighth Amendment.

See Phelps v. Kapnolas, 308 F.3d 180, 185 (2d Cir. 2002). The Court simply cannot conclude that

Plaintiff’s pleading raises a plausible failure to protect claim because Plaintiff does not allege that

he was at substantial risk of serious harm. See Randle, 960 F. Supp. 2d at 471 (finding that a failure

to protect claim may lie when “prison officials . . . abuse prisoners directly . . . [or] they indirectly

subject prisoners to harm by facilitating abuse at the hands of prisoners' fellow inmates.”). That

harm to a prisoner occurs in jail does not, on its own, satisfy the objective prong of an Eighth

Amendment failure to protect claim. Accordingly, Plaintiff’s failure to protect claim against all

Defendants except Diaz is dismissed.

        As to Defendant Diaz, Plaintiff also appears to bring a failure to protect claim against Diaz

asserting that Diaz “failed to maintain good care and safety under his custody.” (Id. at 6). However,

a “defendant may not be held liable under § 1983 solely because that defendant employs or

supervises a person who violated the plaintiff’s rights.” Morgan v. Downstate Corr. Facility, No.

19-CV-4121, 2019 WL 3553308, at *2 (S.D.N.Y. Aug. 5, 2019) (citing Ashcroft, 556 U.S. at 676).

Accordingly, Plaintiff’s failure to protect claim against all Defendants is dismissed and the Court

need not analyze whether Plaintiff has satisfied the subjective prong.




                                                   16
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 17 of 20




        III.   Monell Municipal Liability

       Section 1983 permits a Plaintiff to assert a claim against a municipality pursuant to Monell

v. N.Y.C. Dep’t of Social Servs., 436 U.S. 658, 660 (1978). The Court in Monell held that a

municipality can be liable under § 1983 if a Plaintiff proves that “action pursuant to official

municipal policy of some nature caused a constitutional tort.” Id. at 691. A plaintiff can state a

Monell claim by alleging, and ultimately proving, three things: “(1) an official policy or custom

that (2) causes the plaintiff to be subjected to (3) a denial of a constitutional right.” Wray v. City

of New York, 490 F.3d 189, 195 (2d Cir. 2007) (quoting Batista v. Rodriguez, 702 F.2d 393, 397

(2d Cir. 1983)).

       Proof of the existence of a municipal policy or custom is required because a plaintiff must

demonstrate that “the municipality took some action beyond merely employing the [allegedly]

misbehaving officers.” Chamberlain v. City of White Plains, 986 F. Supp. 2d 363, 390 (S.D.N.Y.

2013) (quoting Vippolis v. Vill. of Haverstraw, 768 F.2d 40, 44 (2d Cir. 1985)). There are several

ways in which a Plaintiff can demonstrate that an official policy or custom existed including:

      (1) a formal policy which is officially endorsed by the municipality; (2) actions taken
      or decisions made by government officials responsible for establishing municipal
      policies which caused the alleged violation of the plaintiff's civil rights; (3) a practice
      so persistent and widespread that it constitutes a ‘custom or usage’ and implies the
      constructive knowledge of policy-making officials; or (4) a failure by official policy-
      makers to properly train or supervise subordinates to such an extent that it amounts to
      deliberate indifference to the rights of those with whom municipal employees will
      come into contact.

Id.

       Here, the Court has already established that Plaintiff’s allegations do not allege a violation

of a constitutional right. Therefore, Plaintiff’s Monell claim can be dismissed on that ground alone.




                                                  17
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 18 of 20




The Court finds separately, however, that Plaintiff has failed to state a Monell claim against CCS,5

Defendant Diaz, or any other Defendant sued in their official capacity6 because Plaintiff has failed

to identify a municipal policy.7 Construing Plaintiff’s pleading liberally, Plaintiff appears to

identify two CCS policies which led to an alleged violation of Plaintiff’s constitutional rights.

Plaintiff alleges that CCS (1) “put false documentation in [Plaintiff’s] medical records to cover up

. . . wrongful errors” and (2) “failed to place [Plaintiff] in a medical block to get the attention

[Plaintiff] required.” (Am. Compl. at 6, 7). As to Diaz, Plaintiff alleges that Diaz “failed to

maintain good care and safety under his custody.” (Id. at 6). These allegations are insufficient to

establish a municipal policy. “[T]he mere assertion that a municipality has . . . a custom or policy

is insufficient in the absence of allegations of fact tending to support, at least circumstantially,

such an inference.” Zherka v. City of New York, 459 F. App'x 10, 12 (2d Cir. 2012) (quoting Zahra

v. Town of Southold, 48 F.3d 674, 685 (2d Cir. 1995)). Typically, in order to establish an inference

that a municipality’s allegedly unconstitutional policy or custom was so widespread as to be the

official policy, a plaintiff must identify multiple incidents in which the identified policy was

implemented. See Brogdon v. City of New Rochelle, 200 F. Supp. 2d 411, 427 (S.D.N.Y. 2002).


5
  “[T]he Court assumes CCS . . . to be a state actor[] such that Monell would apply to th[is] private entit[y]
providing medical care to state inmates. Various courts in the Second Circuit have adopted this approach.”
Melvin v. Cty. of Westchester, No. 14-CV-2995, 2016 WL 1254394, at *12 (S.D.N.Y. Mar. 29, 2016)
(collecting cases).
6
  Plaintiff identifies Diaz as warden of the Jail. (Am. Compl. at 6). A Monell claim can lie against a
municipal official sued in his official capacity, if the Plaintiff alleges that the municipal official has “final
policymaking authority” and implemented the municipality’s allegedly unconstitutional official policy or
custom. See Joseph v. NYC Dep't of Corr., No. 20-CV-1676, 2020 WL 2128860, at *3 (E.D.N.Y. May 5,
2020) (citing Doe v. City of New York, No. 18-CV-670, 2018 WL 3824133, at *8 (E.D.N.Y. Aug. 9, 2018)).
A warden is a municipal official that may have final policymaking authority. Id. The Court notes, however,
that it is unclear whether Diaz is actually the warden of the Jail (see Diaz Br. at 1 (identifying Diaz as
“Deputy Commissioner”)) and, in any event, Plaintiff does not allege that Diaz, or any other Defendant,
has final policymaking authority.
7
  Plaintiff cannot bring a Monell claim against the individual Defendants in their individual capacities
because Monell municipal liability does not extend to individuals. See Chamberlain, 986 F. Supp. 2d at 390
(“The Second Circuit has established a two-pronged test that a plaintiff must satisfy before recovering from
a municipality under Section 1983.”) (emphasis added).

                                                       18
         Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 19 of 20




Plaintiff here does not assert that any other inmate at the Jail was affected by the identified

municipal policies.

        Plaintiff’s Monell claim is premised on mere conclusory allegations that Defendants’

actions constitute an impermissible municipal policy. Such allegations are insufficient to state a

claim under Monell. See McClean v. Cty. of Westchester, No. 17-CV-4492, 2018 WL 6329420, at

*23 (S.D.N.Y. Dec. 3, 2018), aff'd sub nom., McClean v. City of Mount Vernon, 776 F. App'x 725

(2d Cir. 2019) (dismissing plaintiff’s Monell claim because plaintiff “offers only conclusory

allegations . . . amounting to deliberate indifference. He provides no facts to plausibly support this

conclusion.” (internal citations and quotations omitted)). Accordingly, because Plaintiff has not

identified a municipal policy and has not alleged that he suffered a constitutional violation,

Plaintiff’s Monell claim is dismissed.8

                                             CONCLUSION

        Based on the foregoing, the Court GRANTS Defendants’ motions to dismiss without

prejudice. Plaintiff may file a Second Amended Complaint within 30 days from the date of this

Order to address the pleading deficiencies identified herein. Failure to file a Second Amended

Complaint within 30 days will result in dismissal of this action.

        Plaintiff is reminded that if he chooses to file a Second Amended Complaint, the Second

Amended Complaint will completely replace, not supplement, the original complaint. Therefore,


8
 To the extent Plaintiff asserts any New York state law claims, those claims are dismissed because Plaintiff
failed to comply with New York notice of claim requirements. “Under New York law, a notice of claim is
a condition precedent to bringing a tort claim against a municipality [or any officer, appointee or employee
thereof] and such notice of claim must be served within 90 days of the claim arising.” Spence v. Bukofzer,
No. 15-CV-6167, 2017 WL 1194478, at *11 (S.D.N.Y. Mar. 30, 2017) (citing N.Y. Gen. Mun. Law § 50-
e). The notice of claim requirements apply to state law claims brought in federal court and “failure to
comply with these requirements ‘ordinarily requires a dismissal for failure to state a cause of
action.’” Id. (quoting Hardy v. N.Y. City Health & Hosps. Corp., 164 F.3d 789, 793–94 (2d Cir. 1999)).
Pro se plaintiffs are not excused from filing notice of claims as a condition precedent to bringing their state
law claims in federal court. Id.

                                                      19
        Case 7:18-cv-01042-PMH Document 69 Filed 09/08/20 Page 20 of 20




any facts or claims that Plaintiff wishes to maintain must be included in the Second Amended

Complaint.

       The Clerk is instructed to terminate the pending motions (Docs. 54, 59). Defendants are

directed to mail a copy of this Order to Plaintiff and file proof of service on the docket.



                                                              SO ORDERED:

Dated: New York, New York
       September 8, 2020
                                                              ____________________________
                                                              Philip M. Halpern
                                                              United States District Judge




                                                 20
